DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments
In the reply, filed on February 22, 2021, Applicant amended claims 19, 20, 28, 32, 33, 39, and 45-47.
Applicant cancelled claim 44.
In the non-final rejection of April 1, 2020, Examiner objected to claim 28. Applicant amended claim 28. Objection is withdrawn.
Examiner rejected claims 19, 20, 24, 26-33, 37-39, and 41-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant amended claims 19, 20, and 39, and cancelled claim 44, and argued claim 50 (Remarks, page 8). Rejection is withdrawn.
Currently, claims 19, 20, 24, 26-33, 37-39, 41-43, and 45-50 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 20, 24, 26-33, 37-39, 41-43, and 45-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Broselow (US 6,132,416), and further in view of Baxa et al (US 6,338,200) and Slishman (US 6,413,241).
In regards to claim 19, Broselow teaches a method of generating a dosing label sized for a medicine dispensing device, comprising: 
selecting a drug (drug) to be administered (column 6, lines 51-58)
printing (marked) a plurality of color coded zones (colored gradations) of varying widths of the dosing label on the medicine dispensing device (column 6, lines 47-49); wherein the varying widths of the plurality of color coded zones are determined by:
determining appropriate drug doses (plurality of dosages of a plurality of medications) that correspond to at least one physical characteristic (weight-related values) of a patient (Abstract)
determining a concentration (concentration) of the drug in a drug solution (column 1, lines 47-50)(column 6, lines 33-37)
Broselow does not teach printing the plurality of color coded zones of varying widths “upon the dosing label separate from but configured to be affixed to the medicine dispensing device”. Baxa et al teaches a method of generating a dosing label, comprising printing (imprinting) a plurality of color coded zones (from black indicia [60] to red indicia [52], from red indicia [52] to green indicia [54], from green indicia [54] to yellow indicia [56], from yellow indicia [56] to blue indicia [58], from blue indicia [58] to proximal end of sleeve [50]) upon the dosing label (sleeve [50]) separate from but configured to be affixed to a medicine dispensing device (syringe [40]) (column 4, lines 21-37). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify printing the plurality of color coded zones of varying 
	In regards to claim 20, in the modified method of Broselow, Baxa et al, and Slishman, Broselow is silent about whether the volumetric capacity of the medicine dispensing device is printed on the dosing label. While Baxa et al does not teach that the volumetric capacity of the medicine dispensing device is printed on the dosing label, Baxa et al does teach that a name and a concentration of the drug in the medicine dispensing device is printed on the dosing label (Figure 12)(column 12, lines 39-41), thus supporting that other indicia other than the plurality of 
	In regards to claim 24, in the modified method of Broselow, Baxa et al, and Slishman, Broselow is silent about whether the plurality of color coded zones are translucent. Baxa et al teaches that the plurality of color coded zones are translucent (Figure 8)(column 4, lines 42-48). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the plurality of color coded zones, of the modified method of Broselow, Baxa et al, and Slishman, to be translucent, as such will allow an operator to see the drug solution fluid level in the medicine dispensing device (column 4, lines 42-48) which will be useful information in the event that insufficient fluid volume of the drug solution remains in the medicine dispensing device for a needed drug dosage, thus informing the operator to refill the medicine dispensing device with adequate drug solution for the needed drug dosage.
In regards to claim 26, in the modified method of Broselow, Baxa et al, and Slishman, Broselow teaches that the medicine dispensing device is a syringe [21], and further comprising affixing (marked) the generated dosing label to an exterior surface of the syringe (Figure 1)(column 6, lines 47-49).
In regards to claim 27, in the modified method of Broselow, Baxa et al, and Slishman, Broselow teaches that the generated dosing label is affixed (marked) to the exterior surface of the 
In regards to claim 28, in the modified method of Broselow, Baxa et al, and Slishman, Broselow teaches that a first end of a color coded zone corresponds to a first line around at least a portion of the circumference of the syringe, and a second end of the color coded zone corresponds to a second line around at least a portion of the circumference of the syringe, such that each edge of each color coded zone is marked by a line around at least a portion of the circumference of the syringe (Figure 1).
In regards to claim 29, in the modified method of Broselow, Baxa et al, and Slishman, Broselow teaches adjusting a size of the generated dosing label (different lengths of the generated dosing label for different syringes [21][22][23]); however, Broselow is silent about whether such is dependent at least in part on the volumetric capacity of the medicine dispensing device. But it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify adjusting a size of the generated dosing label, of the modified method of Broselow, Baxa et al, and Slishman, to be dependent at least in part on the volumetric capacity of the medicine dispensing device, as different medicine dispensing devices have different dimensions, such as length and width, affecting the volumetric capacities of the different medicine dispensing devices requiring adjustment of the size of the generated dosing label in order to accurately allocate the proper volume of drug to the patient dependent upon the at least one physical characteristic of the patient, such as the weight of the patient.
In regards to claim 30, in the modified method of Broselow, Baxa et al, and Slishman, Broselow teaches that the size of the generated dosing label is configured such that the generated dosing label covers an outer surface of the medicine dispensing device (Figure 1).

In regards to claim 32, in the modified method of Broselow, Baxa et al, and Slishman, Broselow teaches applying at least one mark (marked) to the generated dosing label (column 6, lines 47-49); however, Broselow is silent about whether the at least one mark is configured to ensure alignment of the generated dosing label when the generated dosing label is affixed to the medicine dispensing device. Baxa et al teaches that at least one alignment mark (indicia [60])(second marking which is an alignment indicia) is configured to ensure alignment of the generated dosing label when the generated dosing label is affixed to the medicine dispensing device. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the at least one mark, of the modified method of Broselow, Baxa et al, and Slishman, to be configured to ensure alignment of the generated dosing label when the generated dosing label is affixed to the medicine dispensing device, as taught by Baxa et al, as such will facilitate proper positioning of the generated dosing label on the medicine dispensing device (column 3, lines 14-15)(column 5, lines 46-49) and the alignment will be maintained while the dose of medicine fills the medicine dispensing device (column 4, lines 53-55) in order to accurately allocate the proper volume of drug to a patient.
In regards to claim 33, in the modified method of Broselow, Baxa et al, and Slishman, Broselow teaches applying at least one mark (marked) to the generated dosing label (column 6, lines 47-49); however, Broselow is silent about the at least one mark indicating a direction for the generated dosing label to be affixed to the medicine dispensing device. Baxa et al teaches at least one alignment mark (indicia [60])(second marking which is an alignment indicia) indicating 
In regards to claim 37, in the modified method of Broselow, Baxa et al, and Slishman, Broselow is silent about whether the generated dosing label further comprises a name of the drug to be administered. Baxa et al teaches that a generated dosing label (sleeve [300’]) further comprises a name of a drug to be administered (Figure 12). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the generated dosing label, of the modified method of Broselow, Baxa et al, and Slishman, to comprise a name of the drug to be administered, as taught by Baxa et al, as such will provide indicia (column 12, lines 39-41) that will inform the user of the correct drug to be used with the medicine dispensing device preventing use of an incorrect drug with the medicine dispensing device.
In regards to claim 38, in the modified method of Broselow, Baxa et al, and Slishman, Broselow is silent about whether the generated dosing label further comprises the concentration of the drug. Baxa et al teaches that a generated dosing label [300’] further comprises a concentration of a drug (Figure 12). It would have been obvious to a person having ordinary skill 
In regards to claim 39, Broselow teaches a method of generating a dosing label sized for a medicine dispensing device, comprising: 
printing (marked) a plurality of color coded zones (colored gradations) of varying widths of the dosing label on the medicine dispensing device (column 6, lines 47-49); wherein the varying widths of the plurality of color coded zones are determined by:
determining appropriate drug doses (plurality of dosages of a plurality of medications) of a drug that correspond to at least one physical characteristic (weight-related values) of a patient (Abstract), wherein the determining appropriate drug doses further comprises:
determining a concentration (concentration) of the drug in a drug solution (column 1, lines 47-50)(column 6, lines 33-37)
selecting the medicine dispensing device [21] to which the dosing label is to be affixed (column 6, lines 47-49), the medicine dispensing device being of a volumetric capacity (Figure 1)
Broselow does not teach printing the plurality of color coded zones of varying widths “upon the dosing label separate from but configured to be affixed to the medicine dispensing device”. Baxa et al teaches a method of generating a dosing label, comprising printing (imprinting) a plurality 

In regards to claim 42, in the modified method of Broselow, Baxa et al, and Slishman, Broselow is silent about whether the concentration of the drug in the drug solution is also printed on the dosing label. Baxa et al teaches that a concentration of a drug in the drug solution is also printed on a dosing label [300’] (Figure 12). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the modified method, of Broselow, Baxa et al, and Slishman, with the concentration of the drug in the drug solution also printed on the dosing label, as taught by Baxa et al, as such will provide indicia (column 12, lines 39-41) that will inform the user of the correct concentration of the drug to be used with the medicine dispensing device preventing use of an incorrect concentration of the drug with the medicine dispensing device.

In regards to claim 45, in the modified method of Broselow, Baxa et al, and Slishman, Broselow teaches applying at least one mark (marked) to the dosing label (column 6, lines 47-49); however, Broselow is silent about the at least one mark indicating a direction for the dosing label to be affixed to the medicine dispensing device. Baxa et al teaches at least one alignment mark (indicia [60])(second marking which is an alignment indicia) indicating a direction for the dosing label [50] to be affixed to the medicine dispensing device [40]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the at least one mark, of the modified method of Broselow, Baxa et al, and Slishman, to indicate a direction for the dosing label to be affixed to the medicine dispensing device, as taught by Baxa et al, as such will facilitate proper positioning of the generated dosing label on the medicine dispensing device (column 3, lines 14-15)(column 5, lines 46-49) that will be maintained while the dose of medicine fills the medicine dispensing device (column 4, lines 53-55) in order to accurately allocate the proper volume of drug to a patient.
In regards to claim 46, in the modified method of Broselow, Baxa et al, and Slishman, Broselow teaches that the at least one mark is placed at an edge of the dosing label to be aligned with a distal end of the medicine dispensing device (Figure 1).
In regards to claim 47, in the modified method of Broselow, Baxa et al, and Slishman, Broselow teaches that the at least one mark is placed in one (Red) of the plurality of color coded zones included on the dosing label (Figure 1).

	In regards to claim 49, in the modified method of Broselow, Baxa et al, and Slishman, Broselow teaches that each of the plurality of color coded zones has a width defined by leading and trailing edges parallel to opposing ends of the dosing label and wherein solid black lines are included at boundaries between ones of the plurality of color coded zones (Figure 1).
In regards to claim 50, in the modified method of Broselow, Baxa et al, and Slishman, Broselow teaches that the plurality of color coded zones on the dosing label are configured to allow verification of a correct dose for the patient (Abstract).

Response to Arguments
Applicant’s arguments with respect to claims 19, 20, 24, 26-33, 37-39, 41-43, and 45-50 have been considered but are moot because the new ground of rejection does not rely on any 
	In regards to claims 19 and 39, Applicant argued: In response, Applicant has amended independent claims 19 and 39 to recite "volume markings are within each of the color coded zones." Support for this amendment is found, at least, at paragraphs [0031] and [0038] of the specification as published. As discussed during the Interview, the Broselow-Baxa combination does not suggest this aspect of the pending claims (Remarks, page 8). Examiner disagrees. Baxa et al renders obvious volume markings [318][320][322][324][326][328][330][332] (Figure 11). And new reference Slishman renders obvious markings [440] are within each of color coded zones (from distal end of container [400] to line [420], from line [420] to line [424], from line [424] to line [428], from line [428] to line [432], from line [432] to line [436]) (Figure 4)(column 14, lines 33-35). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783